1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     HANS MENOS, derivatively on behalf of         Case No. 3:17-cv-00662-LRH-CBC
      ECO SCIENCE SOLUTIONS, INC.,
10                                                         ORDER
                                          Plaintiff,
11

12           v.

13    JEFFERY L. TAYLOR, DON L.TAYLOR,
      JOHN LEWIS, S. RANDALL OVESON,
14    and GANNON GIGUIERE,
15
                                      Defendants.
16

17          On February 5, 2019, the court signed a stipulation to stay this case after the
18   parties stipulated – due to a criminal indictment against defendant – that current
19   pending motions would be stayed until the stay issue is resolved in the related
20   derivative actions (the "Hawaii Actions"), and until Judge Kobayashi makes a
21   determination on defendants' motions to stay the Hawaii Actions. If Judge Kobayashi
22   denies defendants' motions to stay in the Hawaii Actions, then defendants shall
23   withdraw their Stay Motion in this action and stipulate to a deadline for defendants'
24   response to the Amended Complaint. If Judge Kobayashi grants defendants' motions to
25   stay in the Hawaii Actions, then the parties will enter into stay in this matter with similar
26   terms as the stay entered in the Hawaii Actions. Good cause appearing,
27   ///
28   ///
                                                       1
1          For the convenience of the parties and the court's administrative purposes, this

2    case will now be closed administratively. The closing of this case administratively has

3    no substantive effect on the status of the case. The case remains pending for all

4    substantive purposes. The case will be reopened administratively when the parties

5    notify the court of any decisions and deadlines entered in the Hawaii Actions.

6          At that time, an updated joint status report, or joint stipulation, shall be filed with

7    the request to reopen the case administratively.

8

9          IT IS SO ORDERED.

10         DATED this 5th day of August, 2019.

11

12                                                      LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
